Title: John Paul Jones to the American Commissioners, 4 July 1778
From: Jones, John Paul
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Gentlemen
Passy July 4th. 1778
When Congress thought proper to order me to France it was proposed that the Ranger should remain under my direction and be Commanded by a Lieutenant, and as the French Ministry have now in contemplation Plans which promise Honor to the American Flag, the Ranger might be very Useful to Assist in carrying them into execution.
Lieutenant Simpson has certainly behaved amiss; Yet I can forgive as well as resent, And upon his making a proper Concession, I will with your Approbation not only pardon the past but leave him the Command of the Ranger. By this means, and by some little promotions and Attentions that may be consistent, I hope to be able to satisfy the Rangers Crew so that they will postpone their return as long as the service may require. I have the Honor to be with sentiments of due Esteem and Respect Gentlemen Your very Obliged, very Obedient very humble Servant
Jno P Jones
Their Excellencies the American Plenipotentiaries &ca.
 
Addressed: Their Excellencies / The American Plenipotentiaries / at the Court of / France.
Notations: Capn. Jones about Lt. Simpson / J.P. Jones to Amen. Plenips. 4 July 1778.
